AYRES, Judge.
This is a companion case to that of Richardson v. Joseph et al., La.App., 165 So.2d 321, this day decided.
Plaintiff, as the owner of a service station to which a customer’s car was delivered for servicing and which was damaged while in his care, instituted this action against John Sumner and his alleged employer, Elijah J. Joseph, for reimbursement of expenses incurred in the repair of the car.
From a judgment in favor of plaintiff as prayed for against Sumner, but rej ecting his demands against defendant Joseph, plaintiff has appealed. The appeal presents only questions of fact as to Joseph’s liability. For reasons assigned in the companion case, Joseph was absolved of liability.
Accordingly, for the reasons assigned, the judgment appealed is affirmed at plaintiff-appellant’s cost.
Affirmed.